DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 05/20/2022.
Claim 1 of the application has been amended to rectify the 112(b) issue as follows: 

1. (Currently Amended) An air purification system comprising: - an air purifier with a control unit and a filtration unit controlled by the control unit, - at least one human-machine interface, - at least one nomadic air sensor configured to be removably attached and digitally connectable to the air purifier and to carry out measurements of one or more air parameters, the control unit being configured to receive from the at least one human-machine interface at least: an instruction to control the filtration unit according to a coupled operating mode in which the at least one nomadic air sensor is attached to, and digitally connected to, the air purifier and transmits measurement information to the control unit of the air purifier, and in which the control unit of the air purifier takes into account measurement feedback from the coupled nomadic air sensor to control the filtration unit, and an instruction to control the filtration unit according to an uncoupled operating mode in which the at least one nomadic air sensor is digitally disconnected from the air purifier measurement feedback from the digitally disconnected nomadic air sensor to control the filtration unit, wherein in the uncoupled operating mode of the air purifier, the at least one human-machine interface is configured to display said measurements measured by the digitally disconnected nomadic air sensor, wherein in the uncoupled operating mode, the nomadic air sensor does not transmit measurement information to the control unit of the air purifier regardless of whether the nomadic air sensor is physically attached to or detached from the air purifier, wherein a change from the coupled operating mode to the uncoupled operating mode is controllable via the at least one human-machine interface, and wherein in the uncoupled operating mode, the at least one human-machine interface is detachable from the air purifier.
 
REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air purification system as recited in Claim 1 specifically:
the arrangement and functionality between the air purifier, the control unit, and the nomadic air sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762